COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
 
                                        
NO. 2-05-421-CR
 
TWYNA 
LYNN SHIELDS A/K/A                                               
APPELLANT
TWYNA 
LYNN MCGINNIS A/K/A 
TWYNA 
COLLINS MCGINNIS                                                                 

 
                                                   
V.
 
THE 
STATE OF TEXAS                                                                
STATE
 
                                              
------------
 
              
FROM THE 355TH DISTRICT COURT OF HOOD 
COUNTY
 
                                              
------------
 
                                
MEMORANDUM 
OPINION[1]
 
                                              
------------

Twyna 
Lynn Shields, a/k/a Twyna Lynn McGinnis, a/k/a Twyna Collins McGinnis is 
attempting to appeal her conviction and sentence for possession of a controlled 
substance.  Appellant=s 
sentence was imposed on July 28, 2005, and no motion for new trial was 
filed.  Therefore, 
appellant=s 
notice of appeal was due August 29, 2005;[2] 
however, the notice of appeal was not filed until October 31, 
2005.
Because 
appellant=s 
notice of appeal was not timely filed, we lack jurisdiction over the appeal.[3]  Accordingly, we dismiss the appeal for 
want of jurisdiction.
 
PER 
CURIAM
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and 
DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. 
R. App. P. 
47.2(b)
 
DELIVERED:  December 8, 2005
 
 



[1]See
Tex. R. App. P. 
47.4.

[2]See
Tex. R. App. P. 
26.2(a).

[3]See 
Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996).